Title: To James Madison from Peter S. Du Ponceau, 17 January 1826
From: Du Ponceau, Peter S.
To: Madison, James


        
          Dear Sir
          Philadelphia 17. Jany 1826
        
        I have received the Letter you have done me the honor to write to me, with the pamphlet containing your Report of 1798 for Genl. Lafayette, which I shall not fail to transmit to him by the first opportunity, & for which I know he will be very thankful; for he has made repeated applications to me to procure it for him, until, at last, in despair of otherwise Succeeding, I took the liberty of addressing myself directly to you.
        In reading a late file of French papers I was much pleased with a passage in M. Dupin’s Speech before the Cour Royale of Paris, in favor of the Editors of the Constitutionnel accused of publishing Articles in their Journal, tending to Subvert the Catholic Religion, & Substitute Protestantism

in its stead. I verily believe that was their object, thinking probably there was no other way of getting rid of the Jesuits, who have now acquired such a footing in France, that the Ministry, tho’ they hate them, dare not oppose their encroachments.
        Be that as it may, M. Dupin, with admirable Skill, represented the Defendants, as the Supporters of the ancient liberties of the Gallican Church, against the attempts of an Ultramontane party. The passage to which I allude is peculiarly remarkable for the weight & importance which it gives to this Country in the scale of human affairs, & is well calculated to please us here & to make Europe reflect. For this reason, I take the liberty of transcribing it, not doubting but that it will be agreeable to you as it is to me.
        “Messieurs, cette Cause est essentiellement Gallicane. Mais elle excite une attention Européenne. Cette expression, qui autrefois comprenait tous les peuples Civilisés, ne rend plus aujourd’hui que la moitié de cette idée. Un monde entier, un monde tout nouveau, a les yeux tournés sur nous, prêt a former sa conviction sur notre conduite; désireux qu’il est de savoir si la tolérance affermira son règne, ou si la persécution va recommencer le sien.”
        This is beautiful & highly flattering to our hemisphere. In other respects his discourse is remarkable for boldness & strength. He says somewhere, speaking of the encroachments of the Court of Rome & the dangers to be feared from it “that sword, the handle of which is at Rome, & the point every where.”
        The French papers do not reach to the end of this trial, but later English papers say that the Defendants were acquitted. This is an act of so much the greater boldness, that the Court were given to understand, that if they acquitted the Defendants, the Censure would be re-established.
        On the other hand, I have received from Vienna, a Book lately published at Gottingen (but written at Vienna, under the auspices of the Holy Alliance) entitled “A History of the Democracy of the United States.” The Book is in German, & its object is to prove that the United states are in a state of open hostility against European Civilization, that their principles are a pestilence &c. The two great Crimes laid to our Charge are 1. Universal toleration in matters of Religion. 2. the general diffusion of instruction among all classes. The author is a Mr. Hulsman, a Man of talents, & one of the Writers in (if not Editor of) the Vienna Quarterly Review. I mean to review this Book in the North American.
        I beg you will excuse the liberty I have taken of thus intruding on your attention; but I have thought you would not be displeased with these little matters that occurred to me as I was going to conclude my letter.
        From every thing I can judge, there appears to me to Exist a fermentation in Europe that portends great events. It is also the opinion of my European Correspondents generally.
        
        I am very much flattered by the kind remembrance of Mrs. Madison; I beg you will be so good as to present to her my grateful thanks & best respects. I beg you will also tell her that I have lately had the heavy misfortune of losing my only daughter. The idea that she will sympathise with my feelings will be a comfort to me. I have the honor to be With the highest veneration & respect Sir Your most obed hume Sevt
        
          Peter S. Du Ponceau
        
      